Motion for Emergency Stay Granted and Order filed September 26, 2012.

                                                [pic]

                                                In The

                                     Fourteenth Court of Appeals

                                          NO. 14-12-00861-CV



                                    In Re City of Houston, Relator



                                         ORIGINAL PROCEEDING
                                           WRIT OF Mandamus
                          On Appeal from the County Civil Court at Law No. 3
                                         Harris County, Texas
                                     Trial Court Cause No. 921541

                                                ORDER

      On September 20, 2012, relator, the City of Houston, filed a petition for writ of  mandamus  in
this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,  relator  asks
this court to compel the Honorable Linda Storey, the presiding judge of Harris  County  County  Civil
Court at Law No. 3, to grant its motion  to  compel  discovery  from  the  real  party  in  interest,
Memorial Estate Builders, LLC. Relator also filed an emergency motion to stay the trial scheduled  to
commence October 1, 2012. See Tex. R. App. P. 52.8(b), 52.10. The court requested a response  to  the
motion, which was filed September 25, 2012.

      It appears from the facts stated in the petition that relator’s  request  for  relief  requires
further consideration and that relator will  be  prejudiced  unless  immediate  temporary  relief  is
granted. We therefore GRANT relator’s motion and ORDER the trial scheduled  to  commence  October  1,
2012, in trial court cause number 921541, styled Memorial Estate Builders, LLC v.  City  of  Houston,
in Harris County Civil Court at Law No. 3 STAYED until a final decision by this  court  on  relator’s
petition for writ of mandamus, or until further order of this court.

      In addition, the court requests the real party in interest, Memorial Estate Builders,  LLC,  to
file a response to the petition for writ of mandamus on or before October 12, 2012.

                                              PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.